Citation Nr: 1033958	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of cold injury to 
the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied entitlement to increased ratings for duodenal ulcer 
and bilateral hearing loss and denied service connection for 
residuals of cold injuries to the hands and feet, finding that 
the Veteran had submitted new and material evidence to reopen the 
claim, but denying the claim on the merits.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for residuals of cold injuries to the hands 
and feet.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested a personal hearing with a local RO officer 
in March 2009.  The record does not show that he ever withdrew 
this request; and a local RO hearing was never held.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Send the Veteran correspondence asking him 
whether he still wants to appear at a 
personal hearing before an RO officer; and if 
so, schedule the Veteran for a local hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



